Citation Nr: 1608660	
Decision Date: 03/03/16    Archive Date: 03/09/16

DOCKET NO.  11-28 836A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for bilateral pes planus. 


ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active service from July 1986 to September 2008.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a
July 2010 rating decision of the RO in Salt Lake City, Utah, which, in pertinent part denied service connection for bilateral pes planus and a bilateral knee disorder.  During the pendency of the appeal, a November 2015 rating decision of the Appeals Management Center granted service connection for a bilateral knee disability and assigned an initial rating of 10 percent for each knee effective March 16, 2010 (the date of claim).  As such, the title page has been amended to reflect the current issue on appeal.   

This case was first before the Board in August 2015, where the Board remanded the remaining issue on appeal for additional development, to include obtaining a VA examination.  The Boards finds that there has been substantial compliance with the directives of the August 2015 remand.  The record reflects that the Veteran underwent a VA examination in September 2015.  The VA examination report reflects that the VA examiner reviewed the record, conducted an in-person examination with appropriate testing, and rendered the requested opinions and rationale.  As such, an additional remand to comply with the August 2015 directives is not required.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran requested a hearing before the Board.  The requested hearing was scheduled for June 2015; however, the Veteran failed to appear.  As such, the hearing request is deemed withdrawn. 

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence. 


FINDINGS OF FACT

1.  Preexisting bilateral pes planus disorder was noted at service entrance.

2.  Preexisting bilateral pes planus disorder did not undergo an increase in severity during active service.





CONCLUSION OF LAW

As preexisting pes planus, which was noted prior to service entrance, was not aggravated by service, the criteria for service connection for bilateral pes planus have not been met.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103, 5103A, 5107, 
5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.306 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist 

The Veterans Claims and Assistance Act of 2002 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and
 (5) effective date of the disability.  

In March 2010, a VCAA notice informed the Veteran of the evidence generally needed to support a claim for service connection, what actions the Veteran needed to undertake, and how VA would assist in developing the claim.  The March 2010 VCAA notice was issued to the Veteran prior to the relevant rating decision on appeal; therefore, there was no defect with respect to the timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding the duty to assist in this case, the Veteran received a VA examination in September 2015.  The VA examination report is of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination report reflects that the VA examiner reviewed the record, conducted an in-person examination, and rendered the requested opinions and rationale.

All relevant documentation, including VA treatment records, has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the issue on appeal.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Service Connection for Bilateral Pes Planus 

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

The Veteran's currently diagnosed bilateral pes planus is not a "chronic disease" under 38 C.F.R. § 3.309(a); therefore the presumptive service connection provisions under 38 C.F.R. § 3.303(b) based on "chronic" symptoms in service and "continuous" symptoms since service are not applicable.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The Veteran contends generally that the preexisting bilateral pes planus was aggravated during service as a result of jumps as part of the airborne unit.  In the November 2011 substantive appeal, the Veteran further asserted that running during service led to pain and discomfort.  

The DD Form 214 shows service in an airborne unit.  A September 1987 service treatment record reflects the Veteran sought treatment for a left foot soft tissue injury.  Service treatment records from February 1996 and March 1996 reflect treatment for plantar warts.  

After consideration of all the lay and medical evidence, the Board finds that service connection is not warranted for bilateral pes planus disorder.  As explained below, the weight of the evidence shows that the Veteran had a preexisting bilateral pes planus disorder, which was "noted" at entrance into active service, and which did not increase in severity during active service.

The evidence shows that a preexisting bilateral pes planus disorder was "noted" at service entrance; therefore, the presumption of sound condition as it relates to the current bilateral pes planus disorder is not applicable.  38 U.S.C.A. § 1111 (West 2014).  The April 1986 service enlistment examination reflects an abnormal clinical evaluation of the feet, and the service medical examiner noted that the Veteran had bilateral pes planus.  Because a preexisting bilateral pes planus disorder was "noted" upon entrance to active service, service connection may be granted only if it is shown that the preexisting bilateral pes planus disorder was aggravated by service, that is, that the preexisting bilateral pes planus disorder was permanently worsened in severity beyond its natural progression during service.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306.

If any in-service aggravation of a preexisting disorder noted at service entrance is shown, the in-service evidence of aggravation is considered sufficient to allow for service connection unless there is clear and unmistakable evidence that the disorder was not permanently aggravated beyond the natural progression of the condition during service.  See 38 C.F.R. § 3.306.  In deciding a claim based on aggravation, after having determined the presence of a preexisting condition, the Board must first determine whether there has been any measured worsening of the disability during service, and then whether this constitutes an increase, permanent in nature, in the disability.  In this case, the primary question is whether the preexisting bilateral pes planus increased in severity during active service.

In consideration of the foregoing, the Board next finds that the weight of the evidence is against finding that the preexisting bilateral pes planus disorder increased in severity during active service.  Service treatment records are absent complaints related to the bilateral pes planus.  Service examinations from April 1986 and June 1987 reflect the preexisting bilateral pes planus was asymptomatic, and the Veteran denied any present complaints or history of foot trouble on the April 1986, June 1987, and March 1994 reports of medical history.  The March 2004 report of medical history reflects the Veteran wrote he was in "excellent" present health.  

The service treatment records, which are complete, reflect that the Veteran was treated for other injuries and disorders during service for which he did seek treatment; however, the service treatment records do not include any complaints, symptoms, or treatment for preexisting bilateral pes planus.  The Veteran presented for treatment of multiple other conditions including, but not limited to, the flu, a fever and chills, a skin rash, right knee pain, face and neck shaving bumps, a right leg muscle strain, and a thigh strain.  Additionally, the Veteran reported a history of broken bones and asthma at the April 1986 report of medical history, but no history of foot trouble.  Similarly, the Veteran reported a history of broken bones on the June 1987 report of medical history, but no history of foot trouble.  Additionally, no history of foot trouble was reported on the March 1994 report of medical history. 

Thus, in consideration of the other evidence included in the service treatment records showing complaints and treatment for various disorders, it is likely that any complaints, symptoms, or treatment for bilateral pes planus would have been mentioned and/or detected during service.  As a result, the absence of any in-service complaint, finding, or reference to treatment for bilateral pes planus or related symptoms weighs against finding that the preexisting bilateral pes planus disorder increased in severity during active service or even that symptoms of pes planus increased during service.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); Cf. AZ v. Shinseki, 731 F.3d 1303, 1315-18   (Fed. Cir. 2013) (recognizing and applying the rule that the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred, although holding that a veteran's failure to report an in-service sexual assault to military authorities may not be considered as relevant evidence tending to prove that a sexual assault did not occur because military sexual trauma is not a fact that is normally reported); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (the absence of a notation in a record may only be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred); see also Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).

The Veteran was also provided with a September 2015 VA examination for the bilateral pes planus.  The September 2015 VA examiner accurately noted that the Veteran had bilateral pes planus at service entrance.  After a review of the claims file, the VA examiner opined that the bilateral pes planus was not caused by or a result of service and was not aggravated by service.  In support of the opinion, the September 2015 VA examiner reasoned that the Veteran had no documented records or complaints of pes planus or symptoms of pes planus during service.  The September 2015 VA examiner also opined that in-service plantar warts were an unrelated diagnosis, and the left foot soft tissue injury, as reflected in a September 1987 service treatment record, was acute as no further treatment was sought.  

Because the preexisting bilateral pes planus disorder was noted at service entrance, and the weight of the evidence indicates that it did not increase in severity during service, the weight of the evidence demonstrates no aggravation of the bilateral pes planus disorder by active service.  As the preponderance of the evidence is against a finding of worsening during service, the presumption of aggravation does not arise in this case; thus, the burden on VA to rebut the presumption (by clear and unmistakable evidence) does not arise.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306. 
Because aggravation by service of the preexisting bilateral pes planus disorder is not demonstrated, the benefit of the doubt doctrine does not apply, and the claim for service connection for bilateral pes planus disorder must be denied.  38 U.S.C.A.
 § 5107(b); 38 C.F.R. § 3.102. 


ORDER

Service connection for bilateral pes planus is denied. 



____________________________________________
J. PARKER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


